DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 15, 18, 20, and 22-26, have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 08/25/2022, with respect to the rejection(s) of claims 15 and 18-21, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Nakanishi et al. (Nakanishi – US 2015/0183370 A1), and Takae et al. (Takae – US 2018/0312110 A1).

As to claim 15, Ishimoto discloses a surroundings monitoring system for a work machine, the surroundings monitoring system comprising:
a plurality of sensors (Ishimoto: Abstract and FIG. 4 the bucket observation camera 13F, the right side camera 13R, the rearward camera 13B, and the left side camera 13L) configured to capture respective images of surroundings of the work machine (Ishimoto: [0047]-[0052], [0054], [0066]-[0067], [0078], and FIG. 3: the input section 16 is composed of 4 switches 16a, 16b, 16c, 16d and 16e, wherein the switch 16a has a function to select One of patterns explained hereinafter. And, the switch 16b is a switch to select the camera image of the left side camera 13L, the switch 16c is a switch to select the camera image of the rearward camera 13B, the switch 16d is a switch to select the camera image of the right side camera 13R and the switch 16e is a switch to select the camera image of the bucket observation camera 13F); and
processing circuitry (Ishimoto: FIG. 4 the display controller 20) configured to
display (Ishimoto: Abstract, [0050-[0055], [0080], FIG. 3 the virtual view point displaying area 17 and FIG. 4 the monitor 14) a captured image that is an image among the images of the surroundings of the work machine captured by the plurality of sensors (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an composed virtual view point image. The display image creation section 25 brings to add the work machine image 17M at the center position of the composed virtual view point image) and an overhead view image into which the images of the surroundings of the work machine captured by the plurality of sensors are combined on a display (Ishimoto: [0050], [0063]-[0064], [0078], [0080], [0084], FIG. 3-4 the dangerous zone Z1 and the attention zone Z2 and FIG. 5-8: when the vehicular base structure 4 of the hydraulic excavator 1 is placed on the ground level L, a camera view image is acquired having angle .theta. relative to the ground level L. A virtual view point image is produced by converting coordinate in a virtual view point VP directed to the vertical optical axis (orthogonal to the horizontal plane) of a virtual plane as the ground level L. That is to say, the virtual view point image is a virtual image to see from above at the virtual view point VP toward the ground level L), the overhead view image viewing the surroundings from above the work machine (Ishimoto: [0050]-[0051], [0063]-[0064], [0078], [0080], [0084],[0092],  FIG. 3 the virtual view point image display area 17 and the  camera through image display area 18, and FIG. 5-8: The image correction section 22 of the display controller receives data of the camera images from the cameras 13B, 13L, 13R, 13F and makes correction process on the camera images. The corrected camera images of the cameras 13B, 13L, 13R, 13F are subjected to carry out the view point conversion process in the view point converting section 23 to produce the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L. Then, the image composing section 24 composes the virtual rearward view point image 17B, the virtual right side view point image 17R, the virtual left side view point image 17L to produce an composed virtual view point image. The display image creation section 25 brings to add the work machine image 17M at the center position of the composed virtual view point image),
detect an obstacle in the surroundings of the work machine (Ishimoto: [0022]-[0023], [0084]-[0085], [0089]-[0093], and FIG. 5-7: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure), and
superimpose a mark over an image of the obstacle in each of the overhead view image and the captured image in response to detecting the obstacle (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure),
wherein the first mark and the second mark are different (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: the elliptic mark 52 surrounding to the worker M. The upper swiveling structure 5 is swiveled from this status the entity of the worker M is positioned toward boundary line 19L as shown in FIG. 14B and the worker M is moved in the camera through image from the center toward the end. Thereby, the entity of the worker M is hardly confirmed due to be disappeared out of the virtual view point image. However, the operator can recognize in light of the mark 52 indicated the mark 52 surrounding the worker M. The mark 52 surrounding the worker M is indicated on the camera through image, thereby the operator can recognize the presence of the worker M).

Ishimoto does not explicitly disclose the processing circuitry  configured to superimpose a first mark over a first image of the obstacle displayed in the overhead view image in response to detecting the obstacle when the overhead view image is displayed, and superimpose a second mark over a second image of the obstacle displayed in the captured image in response to detecting the obstacle when the captured image is displayed, wherein the first mark and the second mark are different in at least one of size and figure type.

However, it has been known in the art of displaying information around a machine to implement the processing circuitry configured to superimpose a first mark over the obstacle displayed in the overhead view image in response to detecting the obstacle when the overhead view image is displayed, and superimpose a second mark over the obstacle displayed in the captured image in response to detecting the obstacle when the captured image is displayed, wherein the first mark and the second mark are different in at least one of size and figure type, as suggested by Nakanishi, which discloses 
a surroundings monitoring system for a work machine, the surroundings monitoring system comprising:
a plurality of sensors (Nakanishi: FIG. 3 the image capturing devices 11-16) configured to capture respective images of surroundings of the work machine (Nakanishi: [0053], [0056], [0089], [0091]-[0095], and FIG. 3-6: FIG. 5 is a schematic diagram illustrating regions which are captured by a plurality of image capturing devices 11 to 16 and an overhead image 200 which is generated based on the information of the images captured by the plurality of image capturing devices 11 to 16); and
processing circuitry (Nakanishi: FIG. 3 the controller 100) configured to
display a captured image that is an image among the images of the surroundings of the work machine captured by the plurality of sensors and an overhead view image into which the images of the surroundings of the work machine captured by the plurality of sensors are combined on a display (Nakanishi: [0053], [0056], [0089], [0091]-[0095], and FIG. 3-6), the overhead view image viewing the surroundings from above the work machine (Nakanishi: [0053], [0056], [0089], [0091]-[0095], and FIG. 3-6),
detect an obstacle in the surroundings of the work machine (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the camera image switching/viewing point changing unit 120 changes the images captured by the respective image capturing devices 11 to 16 and displayed on the screen of the monitor 50 along with the bird's eye image 200 in response to the detection result of the obstacle detected by, for example, the radar devices 21 to 28), and
superimpose a first mark over the obstacle displayed in the overhead view image in response to detecting the obstacle when the overhead view image is displayed, and superimpose a second mark over the obstacle displayed in the captured image in response to detecting the obstacle when the captured image is displayed (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the display control unit 140 displays the mark MKa in the first alarm region C11, displays the mark MKb in the fourth alarm region C14, and displays the mark MKc in the sixth alarm region C16 in the first image 202A displayed on the monitor 50 illustrated in FIG. 15 so as to correspond to the object detected based on the acquired bird's eye image information and the acquired object position information), wherein the first mark and the second mark are different in at least one of size and figure type (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once).
Therefore, in view of teachings by Ishimoto and Nakanishi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto to include the processing circuitry configured to superimpose a first mark over the obstacle displayed in the overhead view image in response to detecting the obstacle when the overhead view image is displayed, and superimpose a second mark over the obstacle displayed in the captured image in response to detecting the obstacle when the captured image is displayed, wherein the first mark and the second mark are different in at least one of size and figure type, as suggested Nakanishi. The motivation for this is to provide different information corresponding to locations of detected obstacles.

The combination of Ishimoto and Nakanishi does not explicitly disclose the processing circuitry configured to superimpose a first mark over a first image of the obstacle displayed in the view image in response to detecting the obstacle when the view image is displayed, and superimpose a second mark over a second image of the obstacle displayed in the captured image in response to detecting the obstacle when the captured image is displayed, wherein the first mark and the second mark are different in at least one of size and figure type.

However, it has been known in the art of displaying information around a vehicle to implement the processing circuitry configured to superimpose a first mark over a first image of the obstacle displayed in the view image in response to detecting the obstacle when the view image is displayed, and superimpose a second mark over a second image of the obstacle displayed in the captured image in response to detecting the obstacle when the captured image is displayed, wherein the first mark and the second mark are different in at least one of size and figure type, as suggested by Takae, which discloses the processing circuitry configured to superimpose a first mark over a first image of the obstacle displayed in the view image in response to detecting the obstacle (Takae: [0030], [0034], [0038]-[0039], [0048], [0050]-[0051], FIG. 1, and FIG. 3-4: The camera 110 is composed of one or more cameras that capture images around the subject vehicle. In one or more embodiments of the present invention, the camera 110 for capturing images ahead of the subject vehicle includes a short-distance camera suitable for capturing images of objects existing at short distances from the subject vehicle, a middle-distance camera suitable for capturing images of objects existing at middle distances from the subject vehicle, and a long-distance camera suitable for capturing images of objects existing at long distances from the subject vehicle. Captured images captured by the camera 110 are output to the control device 170) when the view image is displayed, and superimpose a second mark over a second image of the obstacle displayed in the captured image in response to detecting the obstacle when the captured image is displayed (Takae: [0055], [0057]-[0060], FIG. 3-4, and FIG. 6-10: In such cases, as illustrated in FIG. 8A, for example, the first image generation function can superimpose frame lines e1 and e2 around the objects detected using the object detection function (also referred to as “detected objects,” hereinafter) thereby to display the detected objects in an emphasized manner. In addition or alternatively, as illustrated in FIG. 8B, for example, the first image generation function can superimpose underlines e3 and e4 beneath the detected objects thereby to display the detected objects in an emphasized manner. In addition or alternatively, as illustrated in FIG. 8C, for example, the first image generation function can superimpose circles (dots) e5 and e6 on the detected objects thereby to display the detected objects in an emphasized manner), wherein the first mark and the second mark are different in at least one of size and figure type (Takae: Abstract, [0055], [0057]-[0060], FIG. 1, FIG. 3-4, and FIG. 6-10: In addition or alternatively, as illustrated in FIG. 10C, the first image generation function can serve to superimpose patterns (such as graphical patterns and icons) g1 and g2 representing the distances from the subject vehicle to the detected objects (including the control object) beneath the detected objects. In the example illustrated in FIG. 10C, the longer the distance from the subject vehicle to a detected object (including the control object), the longer the length of the pattern).

Therefore, in view of teachings by Ishimoto, Nakanishi, and Takae it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto and Nakanishi to include the processing circuitry configured to superimpose a first mark over a first image of the obstacle displayed in the view image in response to detecting the obstacle when the view image is displayed, and superimpose a second mark over a second image of the obstacle displayed in the captured image in response to detecting the obstacle when the captured image is displayed, wherein the first mark and the second mark are different in at least one of size and figure type, as suggested Takae. The motivation for this is to provide different information corresponding to locations of detected obstacles.

As to claim 18, Ishimoto, Nakanishi, and Takae disclose the limitations of claim 15 further comprising the surroundings monitoring system as claimed in claim 15, wherein
the first mark and the second mark are different in size (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: A worker M as stationary or movable obstacle is shown in the virtual view point image of FIG. 5 to FIG. 7 and the camera through image of FIG. 6. Under this circumstance, the operator pressed the switch 16c to select the rearward camera 13B, thereby being displayed the camera through image from the rearward camera 13B on the camera through image displaying area 18. Since the worker M stands at the backward position of the hydraulic excavator, the worker M is appeared the camera through image in the camera through image in this figure), and
a size of the first mark is smaller than a size of the second mark (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once and Takae: Abstract, [0055], [0057]-[0060], FIG. 1, FIG. 3-4, and FIG. 6-10: In addition or alternatively, as illustrated in FIG. 10C, the first image generation function can serve to superimpose patterns (such as graphical patterns and icons) g1 and g2 representing the distances from the subject vehicle to the detected objects (including the control object) beneath the detected objects. In the example illustrated in FIG. 10C, the longer the distance from the subject vehicle to a detected object (including the control object), the longer the length of the pattern).

As to claim 20, Ishimoto, Nakanishi, and Takae disclose the limitations of claim 15 further comprising the surroundings monitoring system as claimed in claim 15, wherein
the first mark and the second mark are different in figure type (Ishimoto: [0084]-[0085], [0089]-[0093], [0115]-[0118], and FIG. 5-8, 10-12, 14-17: the elliptic mark 52 surrounding to the worker M. The upper swiveling structure 5 is swiveled from this status the entity of the worker M is positioned toward boundary line 19L as shown in FIG. 14B and the worker M is moved in the camera through image from the center toward the end. Thereby, the entity of the worker M is hardly confirmed due to be disappeared out of the virtual view point image. However, the operator can recognize in light of the mark 52 indicated the mark 52 surrounding the worker M. The mark 52 surrounding the worker M is indicated on the camera through image, thereby the operator can recognize the presence of the worker M and Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once), and
an amount of information of the first mark is smaller than an amount of information of the second mark (Nakanishi: [0080], [0126]-[0127], [0132]-[0133], and FIG. 15-19: the second image 202B becomes an image corresponding to the first alarm region C11, that is, an image of the first region 11C illustrated in FIG. 5 among the images captured by the plurality of image capturing devices 11 to 16. In the example illustrated in FIG. 15, a vehicle 80 is displayed as the object corresponding to the mark MKa. If the object (the mark MKa) does not exist in front of the dump truck 1 and the existing objects are the mark MKb and the mark MKc, the second image 2B becomes an image corresponding to the alarm region with the higher releasing order, that is, an image of the fourth region 14C illustrated in FIG. 5. Furthermore, the state before the alarm releasing switch 53 receives the input for releasing the alarm from the operator indicates the state before the alarm releasing unit 160 receives the input of the alarm releasing signal from the alarm releasing switch 53 in the process routine of the alarm releasing control which is performed once and Takae: Abstract, [0055], [0057]-[0060], FIG. 1, FIG. 3-4, and FIG. 6-10: In addition or alternatively, as illustrated in FIG. 10C, the first image generation function can serve to superimpose patterns (such as graphical patterns and icons) g1 and g2 representing the distances from the subject vehicle to the detected objects (including the control object) beneath the detected objects. In the example illustrated in FIG. 10C, the longer the distance from the subject vehicle to a detected object (including the control object), the longer the length of the pattern).

As to claim 22, Ishimoto, Nakanishi, and Takae disclose the limitations of claim 15 further comprising the surroundings monitoring system as claimed in claim 15, wherein the processing circuitry is configured to superimpose the first mark over the first image of the obstacle such that the first image of the obstacle is surrounded by the first mark to be visible inside the first mark, and to superimpose the second mark over the second image of the obstacle such that the second image is surrounded by the second mark to be visible inside the second mark (Takae: [0055], [0057]-[0060], FIG. 3-4, and FIG. 6-10: In such cases, as illustrated in FIG. 8A, for example, the first image generation function can superimpose frame lines e1 and e2 around the objects detected using the object detection function (also referred to as “detected objects,” hereinafter) thereby to display the detected objects in an emphasized manner. In addition or alternatively, as illustrated in FIG. 8B, for example, the first image generation function can superimpose underlines e3 and e4 beneath the detected objects thereby to display the detected objects in an emphasized manner. In addition or alternatively, as illustrated in FIG. 8C, for example, the first image generation function can superimpose circles (dots) e5 and e6 on the detected objects thereby to display the detected objects in an emphasized manner).

As to claim 23, Ishimoto, Nakanishi, and Takae disclose the limitations of claim 22 further comprising the surroundings monitoring system as claimed in claim 22, wherein the first mark has a first frame shape having a first opening through which the first image is visible, and the second mark has a second frame shape having a second opening through which the second image is visible (Takae: [0055], [0057]-[0060], FIG. 3-4, and FIG. 6-10: In such cases, as illustrated in FIG. 8A, for example, the first image generation function can superimpose frame lines e1 and e2 around the objects detected using the object detection function (also referred to as “detected objects,” hereinafter) thereby to display the detected objects in an emphasized manner. In addition or alternatively, as illustrated in FIG. 8B, for example, the first image generation function can superimpose underlines e3 and e4 beneath the detected objects thereby to display the detected objects in an emphasized manner. In addition or alternatively, as illustrated in FIG. 8C, for example, the first image generation function can superimpose circles (dots) e5 and e6 on the detected objects thereby to display the detected objects in an emphasized manner).

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (Ishimoto - US 2014/0354813 A1) in view of Nakanishi et al. (Nakanishi – US 2015/0183370 A1), and Takae et al. (Takae – US 2018/0312110 A1), and further in view of Shibata et al. (Shibata – US 2018/0024354 A1).

As to claim 24, Ishimoto, Nakanishi, and Takae disclose the limitations of claim 23 except for the claimed limitations of the surroundings monitoring system as claimed in claim 23, wherein
the first mark and the second mark are different in size with an area of the first opening and an area of the second opening being different, and
the first mark and the second mark are different in figure type with the first frame shape and the second frame shape being different.
However, it has been known in the art of vehicle display to implement the first mark and the second mark are different in size with an area of the first opening and an area of the second opening being different, and the first mark and the second mark are different in figure type with the first frame shape and the second frame shape being different, as suggested by Shibata, which discloses the first mark and the second mark are different in size with an area of the first opening and an area of the second opening being different (Shibata: Abstract,[0080]-[0081], [0093]-[0095], [0104]-[0105], [0127], FIG. 4, FIG. 6, FIG. 11, FIG. 13, FIG. 15, FIG. 17, FIG. 23, and FIG. 37-40: the virtual image display size β of the linear portion 560p is variably set so as to leave a margin 560m for allowing a user to directly visually recognize the outside scenery 8 except the front obstacle 8b between the linear portion 560p and the front obstacle 8b on the inner peripheral side. A virtual image display color of the linear portion 560p is fixedly set or variably set by a user to a translucent color that enables a superimposed part with the outside scenery 8 to be visually recognized and also enables reduction in inconvenience to a user as well as a predetermined high-brightness color tone that highlights the front obstacle 8b to enable user's attention to be called thereto. For example, the virtual image display color of the linear portion 560p is set to light yellow, light red, light green, or light amber), and
the first mark and the second mark are different in figure type with the first frame shape and the second frame shape being different (Shibata: Abstract,[0080]-[0081], [0093]-[0095], [0104]-[0105], [0127], FIG. 4, FIG. 6, FIG. 11, FIG. 13, FIG. 15, FIG. 17, FIG. 23, and FIG. 37-40: the virtual image display size β of the linear portion 560p is variably set so as to leave a margin 560m for allowing a user to directly visually recognize the outside scenery 8 except the front obstacle 8b between the linear portion 560p and the front obstacle 8b on the inner peripheral side. A virtual image display color of the linear portion 560p is fixedly set or variably set by a user to a translucent color that enables a superimposed part with the outside scenery 8 to be visually recognized and also enables reduction in inconvenience to a user as well as a predetermined high-brightness color tone that highlights the front obstacle 8b to enable user's attention to be called thereto. For example, the virtual image display color of the linear portion 560p is set to light yellow, light red, light green, or light amber).
Therefore, in view of teachings by Ishimoto, Nakanishi, Takae and Shibata, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the excavator machine of Ishimoto, Nakanishi, and Takae to include the first mark and the second mark are different in size with an area of the first opening and an area of the second opening being different, and the first mark and the second mark are different in figure type with the first frame shape and the second frame shape being different, as suggested by Shibata. The motivation for this is to provide different information corresponding to detected obstacles.

As to claim 25, Ishimoto, Nakanishi, Takae and Shibata disclose the limitations of claim 24 further comprising the surroundings monitoring system as claimed in claim 24, wherein the first mark and the second mark are different in size and figure type so that the area of the first opening is smaller than the area of the second opening (Shibata: Abstract,[0080]-[0081], [0093]-[0095], [0104]-[0105], [0127], FIG. 4, FIG. 6, FIG. 11, FIG. 13, FIG. 15, FIG. 17, FIG. 23, and FIG. 37-40: the virtual image display size β of the linear portion 560p is variably set so as to leave a margin 560m for allowing a user to directly visually recognize the outside scenery 8 except the front obstacle 8b between the linear portion 560p and the front obstacle 8b on the inner peripheral side. A virtual image display color of the linear portion 560p is fixedly set or variably set by a user to a translucent color that enables a superimposed part with the outside scenery 8 to be visually recognized and also enables reduction in inconvenience to a user as well as a predetermined high-brightness color tone that highlights the front obstacle 8b to enable user's attention to be called thereto. For example, the virtual image display color of the linear portion 560p is set to light yellow, light red, light green, or light amber).

As to claim 26, Ishimoto, Nakanishi, Takae and Shibata disclose the limitations of claim 15 further comprising the surroundings monitoring system as claimed in claim 15, wherein the figure type of each of the first mark and the second mark is selected from an oval, a line segment, a triangle, a quadrangle, and polygons other than the triangle and the quadrangle, the quadrangle including a diamond shape and a rectangle (Takae: [0055], [0057]-[0060], FIG. 3-4, and FIG. 6-10: In such cases, as illustrated in FIG. 8A, for example, the first image generation function can superimpose frame lines e1 and e2 around the objects detected using the object detection function (also referred to as “detected objects,” hereinafter) thereby to display the detected objects in an emphasized manner. In addition or alternatively, as illustrated in FIG. 8B, for example, the first image generation function can superimpose underlines e3 and e4 beneath the detected objects thereby to display the detected objects in an emphasized manner. In addition or alternatively, as illustrated in FIG. 8C, for example, the first image generation function can superimpose circles (dots) e5 and e6 on the detected objects thereby to display the detected objects in an emphasized manner and Shibata: Abstract,[0080]-[0081], [0093]-[0095], [0104]-[0105], [0127], FIG. 4, FIG. 6, FIG. 11, FIG. 13, FIG. 15, FIG. 17, FIG. 23, and FIG. 37-40: the virtual image display size β of the linear portion 560p is variably set so as to leave a margin 560m for allowing a user to directly visually recognize the outside scenery 8 except the front obstacle 8b between the linear portion 560p and the front obstacle 8b on the inner peripheral side. A virtual image display color of the linear portion 560p is fixedly set or variably set by a user to a translucent color that enables a superimposed part with the outside scenery 8 to be visually recognized and also enables reduction in inconvenience to a user as well as a predetermined high-brightness color tone that highlights the front obstacle 8b to enable user's attention to be called thereto. For example, the virtual image display color of the linear portion 560p is set to light yellow, light red, light green, or light amber).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Yokota, US 2018/0229656 A1, discloses apparatus for presenting support images to a driver and method thereof.
Ogata et al. US 2017/0140229 A1, discloses external environment recognizing device for vehicle and vehicle behavior control device.
Nakamura, US 2017/0084176 A1, discloses vehicle warning device.
Polap et al. 2017 Obstacle Detection as a Safety Alert in Augmented Reality Models by the Use of Deep Learning Techniques.
Zhan et al. 2020 Augmented Reality and Virtual Reality Displays: Perspectives and Challenges.
Binaee eta l. 2018 Assessment of an augmented reality apparatus for the study of visually guided walking and obstacle crossing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684